Name: Commission Regulation (EEC) No 3137/91 of 28 October 1991 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10. 91 Official Journal of the European Communities No L 297/17 COMMISSION REGULATION (EEC) No 3137/91 of 28 October 1991 amending Regulation (EEC) No 3578/88 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts !'Article 7 1 . The agricultural conversion rate for pigmeat shall be equal to the representative market rate determined in accordance with Article 3a of Regulation (EEC) No 3152/85. 2. However, where the application of the agricul ­ tural conversion rate referred to in paragraph 1 results in a difference between the real monetary gaps for pigmeat on the one hand and for cereals on the other hand which is greater than :  8 000 points in the case of the Member States which maintain their currencies within a maximum spread at any given moment of 2,25 %,  7 000 points in the case of the other Member States, the agricultural conversion rate shall be fixed by the Commission and, where a realignment takes place within the European Monetary System, in accordance with the procedure provided for in Article 1 2 of Regu ­ lation (EEC) No 1677/85, on the basis of a real mone ­ tary gap equal to that for cereals minus the number of points in question.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6a and 12 thereof, Whereas Article 7 of Commission Regulation (EEC) No 3578/88 (3), as last amended by Regulation (EEC) No 287/91 (4), lays down the rules on the automatic disman ­ tlement of monetary gaps for pigmeat ; whereas, for the sake of administrative simplification, those provisions should be reformulated and provision should be made in general cases for the agricultural conversion rate for pigmeat to be equal to the representative market rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ^, as last amended by Regu ­ lation (EEC) No 3237/90 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 ' Article 7 of Regulation (EEC) No 3578/88 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6 . 2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 312, 18 . 11 . 1988, p. 16. (4) OJ No L 35, 7. 2. 1991 , p. 10. 0 OJ No L 310, 21 . 11 . 1985, p. 1 . M OJ No L 310, 9 . 11 . 1990, p . 18 .